Talbot, C. J.,
concurring:
I concur. The so-called proposed ordinance, the passage of which by the voters of the city is sought to be obtained by compelling the council to call a special election, would, if carried at such an election, be a license, which is distinguishable and ordinarily understood to mean something different from an ordinance. Any general regulation regarding city licenses may be regarded as an ordinance, but an ordinance such as may be submitted for passage at a referendum vote at a special election under the city charter is a municipal law, rule or regulation of a more public and permanent nature than a mere license to an individual to sell liquor. Such a license is defined by the Standard Dictionary: "In municipal law, an official permit to carry , on a business not otherwise. allowed”; and by Webster: "A formal permission from the proper.authorities to perform certain acts or to carry on a certain business which without such permission would be illegal; also, the document embodying such permission; as, a *339license to preach, to practice medicine, to sell gunpowder or intoxicating liquors. ”
Among the references in Words and Phrases Judicially-Defined, the following appear in volume 6, page 5024:
" In Dill. Mun. Corp. (4th ed.) sec. 307, it is said that in this country the word ' ordinance’ is limited in its application to the acts or regulations in the nature of local laws, passed by the proper assembly or governing body of the corporation. An 'ordinance’ means a local law prescribing a general and permanent rule. (Citizens’ Gas and Mining Co. v. Town of Elwood, 16 N. E. 624, 626, 114 Ind. 332; Shattuck v. Smith, 69 N. W. 5, 11, 6 N. D. 156.) * * * An ordinance is in the nature of a local statute. * * * (Evison v. Chicago, St. P., M. & O. R. Co., 45 Minn. 370, 375, 48 N. W. 6, 11 L. R. A. 434.) The word ' ordinance, ’ as applicable to the action of a municipal corporation, should be deemed to mean local laws passed by the governing body. The legislature of the state passes laws and makes rules for the government of its procedure. So, a municipal corporation passes laws, called' ordinances, ’ and enacts rules. The same distinction that exists between laws and rules made by the legislature should be held to exist between rules and ordinances enacted by a municipal corporation. * * * (Armatage v. Fisher, 26 N. Y. Supp. 364, 367, 74 Hun, 167.) ”
In the note (Dill. Mun. Corp. vol. 1, p. 384) it is stated that: "A resolution is an order of the council of a special and temporary character; an ordinance prescribes a permanent rule of conduct or government. (Blanchard v. Bissell, 11 Ohio St. 96, 103.) ”
In my opinion; the power of the city council is absolute under the special provision of section 10, article 12, of the charter, which authorizes the council "to fix,-impose and collect a license tax on, regulate, prescribe the location of or suppress any and all places where intoxicating drinks are sold or given away.” It is apparent'that by so specifically giving the control of such licenses' to the council, and providing that elections may be called for the-*340submission to the voters of proposed ordinances, without stating, either in the section relating to ordinances or as a proviso to the one relating to licenses, that an election may be called to determine whether licenses shall be issued, the legislature under the usual definitions and distinctions, treated "ordinances” as distinct from "licenses,” and made no provision for an election regarding them.
In McQuillin on Municipal Corporations, volume 1, page 825, it is said that: "Where the grant conferring the power is a complete enactment within itself, the provision, whether charter or statutory, becomes self-enforcing, and therefore legislation by ordinance is not required.”
If, contrary to the will of the city council, the relator may force the calling of a special election, every other applicant who is denied such á license may also demand or' require the calling of a special election. If a city liquor license were held to be a city ordinance or municipal law, in order to be consistent it would be necessary to hold that a county or state liquor license is a state law, and any person who is refused a state liquor license under the statute providing for the issuance of such licenses could by referendum demand submission at a state election of the question whether he should be granted a license.
Under our statute and decisions it is well settled that a license may be revoked. (Wallace v. City of Reno, 27 Nev. 71.) If a license were considered as an ordinance or law which could be passed and enforced by referendum vote, the further question might arise whether any person whose license had been revoked by proper authority or had expired at the end of the quarter if a city or county license, or at the expiration of a year if a state license, would have the right by referendum to ask the voters at an election, city, county, or state, to determine whether his license should be restored or a new one granted to him, and we might soon have a long list of ordinances and municipal and state laws carried - or rejected at numerous expensive elections, which when passed would be nothing more than licenses as commonly *341understood and the issuance of which to any individual is within the detail and routine work of the city council, under the ordinances and .laws of a general nature relating to such’ licenses.